Case 1:19-cv-02173-WHP Document 36 Filed 06/17/20 Page 1of1

‘@B CONNELL
$3

FOLEY

& TRADITION OF LEGAL EXCELLENCE SINCE 1938

Connell Foley LLP Michael J. Crowley

9th Floor

P 212.307.3700 F 212.262.0050

$474707-1

888 Seventh Avenue Partner
New York, NY 10106 i) FIV (} FN }

June 16, 2020

VIA ELECTRONIC FILING

The Honorable William H. Pauley III
United States District Court
Southern District of New York

500 Pearl Street, Room 1920

New York, New York 10007

Re: Brenda Montanez v. Target Corporation, Docket No.: 1:19-ev-2173-WHP
Dear Judge Pauley:

We are the attorneys for Defendant Target Corporation in the referenced matter. There have been
some developments in the case and I am writing on behalf of both parties to request an adjournment of the
conference presently scheduled for June 18, 2020 at 11:00 am. No prior request for an adjournment has
been made. The primary purpose for the conference is to discuss Target’s proposed motion for summary
judgment.

I recently received a settlement demand from Plaintiffs counsel which led to further discussion
of a possible amicable resolution of the case. The parties are exploring a private mediation to see if the
case can be settled prior to expending time and money on motion practice. Accordingly, we respectfully
request that the Court adjourn the conference for 45 days to allow the parties time to schedule and hold a
mediation. Counsel are discussing mediators, and checking on availability of dates now, and will
immediately advise Your Honor if the case resolves or if there is a reason the mediation cannot be
conducted within the 45 day period requested.

The Court’s consideration of this request is appreciated.

Respectfully submitted,

Michael J.Crowley

Michael J. Crowley
ce: Krieger, Wilansky & Hupart, Esqs. (via ECF)

Application granted. The pre-motion SO ORDERED:
conference on June 18, 2020 is rescheduled to
July 30, 2020 at 11:00 a.m.

Dated: June 17, 2020 i ) _ uy R ea a
New York, New York WILLIAM H. PAULEY III?
U.S.D.J.
